Exhibit 10.1

 

PURCHASE AGREEMENT

 

Sonus Pharmaceuticals, Inc.

22026 20th Avenue SE

Bothell, WA  98021

 

Ladies and Gentlemen:

 

The undersigned,                            (the “Investor”), hereby confirms
and agrees with you as follows:

 

1.               This Purchase Agreement (the “Agreement”) is made as of
April 27, 2006 between Sonus Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the Investor.

 

2.               As of the Closing (as defined below) and subject to the terms
and conditions hereof, the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
                           shares (the “Shares”) of common stock, par value
$.001 per share, of the Company (“Common Stock”), for a purchase price of $5.00
per share, or an aggregate purchase price of $                       . The
Investor acknowledges that the offering of the Shares is not a firm commitment
underwriting and that there is no minimum offering amount.

 

3.               The completion of the purchase and sale of the Shares shall
occur at a closing (the “Closing”) which is expected to occur on or about May 2,
2006. [After the execution of this Agreement by the Investor, the Investor shall
remit to the Escrow Agent (as defined in the Escrow Agreement (as defined in the
Placement Agency Agreement (as defined below)) by wire transfer to the Escrow
Account (as defined in the Escrow Agreement) the amount of funds equal to the
aggregate purchase price of the Shares being purchased by the Investor
hereunder.  The release of any amounts placed in the Escrow Account shall be
made in accordance with the terms and conditions of the Escrow Agreement. / On
the Closing Date, upon notice by the Lead Placement Agent (as defined in the
Placement Agency Agreement (as defined below)) that the Company has satisfied
all conditions to the obligations of the Placement Agents (as defined below)
under the Placement Agency Agreement, the Investor shall remit to the Company by
wire transfer to the account designated by the Company in this Agreement the
amount of funds equal to the aggregate purchase price of the Shares.] Unless
otherwise requested by the Investor and agreed to by the Company, the Shares
purchased by the Investor will be delivered by electronic book-entry at The
Depository Trust Company (“DTC”), registered in the Investor’s name and address
as set forth below, and will be released by U.S. Stock Transfer Corporation, the
Company’s transfer agent (the “Transfer Agent”), to the Investor at the Closing.
After the execution of this Agreement by the Investor, the Investor shall direct
the broker-dealer at which the account or accounts to be credited with the
Shares are maintained to set up a deposit/withdrawal at custodian (“DWAC”)
instructing the Transfer Agent to credit such account or accounts with the
Shares.

 

4.               The offering and sale of the Shares are being made pursuant to
the Registration Statement and Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into purchase agreements
in substantially the same form as this Agreement with certain other investors
and intends to offer and sell (the “Offering”) up to 6,130,000 shares of Common
Stock pursuant to the Registration Statement and Prospectus. This Agreement
shall not create a binding obligation of the parties hereto until such Agreement
is accepted by the Company in its sole discretion.

 

5.               The Company has filed or shall file with the Securities and
Exchange Commission (the “Commission”) a prospectus (the “Base Prospectus”) and
prospectus supplement thereto (collectively, with the Base Prospectus, the
“Prospectus”) with respect to the registration statement (File No. 333-123763)
reflecting the offering of the Shares by the Company, including all amendments
thereto, the exhibits and any schedules thereto, the documents otherwise deemed
to be a part thereof or included therein by the rules and regulations of the
Commission (the “Rules and Regulations”), and any

 

--------------------------------------------------------------------------------


 

registration statement relating to the offering contemplated by this Agreement
and filed pursuant to Rule 462(b) under the Rules and Regulations (collectively,
the “Registration Statement”), in conformity with the Securities Act of 1933, as
amended (the “Securities Act”), including Rule 424(b) thereunder. The Investor
hereby confirms that it had full access to the Base Prospectus and the Company’s
periodic reports and other information incorporated by reference therein, and
was fully able to read, review, download and print such materials.

 

6.               The Company has entered into a Placement Agency Agreement,
dated April 27, 2006 (the “Placement Agency Agreement”), with Needham & Company,
LLC, Punk, Ziegel & Company, L.P. and ThinkEquity Partners LLC (the “Placement
Agents”), which will act as the Company’s placement agents with respect to the
Offering and receive a fee in connection with the sale of the Shares. A copy of
the Placement Agency Agreement is available upon the Investor’s request.

 

7.               The Company’s obligations to issue and sell Shares to the
Investor shall be subject to the accuracy of the representations and warranties
made by the Investor and the fulfillment of those undertakings of the Investor
to be fulfilled prior to the Closing. The Investor’s obligation to purchase the
Shares shall be subject to the condition that the Placement Agents shall not
have (a) terminated the Placement Agency Agreement pursuant to the terms thereof
or (b) determined that the conditions to closing in the Placement Agency
Agreement have not been satisfied.

 

8.               The Company hereby makes the following representations,
warranties and covenants to the Investor:

 

(a)           The Company has full corporate power and authority to enter into
this Agreement. This Agreement has been duly authorized, executed and delivered
by the Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with the terms hereof except to
the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity. The performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
of the Company or any subsidiaries pursuant to the terms or provisions of, or
result in a breach or violation of any of the terms or provisions of, or
conflict with or constitute a default under, or give any party a right to
terminate any of its obligations under, or result in the acceleration of any
obligation under, the certificate or articles of incorporation or by-laws (or
any analogous documents) of the Company or any subsidiary, any indenture,
mortgage, deed of trust, voting trust agreement, loan agreement, bond,
debenture, note agreement or other evidence of indebtedness, or any material
lease, contract or other agreement or instrument to which the Company or any
subsidiary is a party or by which the Company or any subsidiary, or any of their
respective properties, is bound or affected, or violate or conflict with any
judgment, ruling, decree, order, statute, rule or regulation of any court or
other governmental agency or body applicable to the business or properties of
the Company or any subsidiary.

 

(b)         The Registration Statement was declared effective by the Commission
on April 14, 2006. The Registration Statement is effective on the date hereof
and the Company has not received notice that the Commission has issued or
intends to issue a stop order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section in the
Registration Statement describes the issuance and sale of the Shares. Each
part of the Registration Statement, when it became effective, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading. As of the date the Base Prospectus, or any amendment or supplement
to the Base Prospectus,  was or is filed with the Commission and at the Closing
Date, the Base Prospectus

 

2

--------------------------------------------------------------------------------


 

or any amendment or supplement thereto, did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(c)          The Company shall (i) before the opening of trading on the Nasdaq
National Market on the next trading day after the date hereof, issue a press
release, disclosing all material aspects of the transactions contemplated hereby
and (ii) make such other filings and notices in the manner and time required by
the Commission with the respect to the transaction contemplated hereby. The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior, written consent, unless required by law or the rules and
regulations of any self-regulatory organization which the Company or its
securities are subject.

 

9.               The Investor hereby makes the following representations,
warranties and covenants to the Company:

 

(a)          The Investor represents that it has received or had full access to
the Base Prospectus, as well as the Company’s periodic reports and other
information incorporated by reference therein, prior to or in connection with
its receipt of this Agreement. The Investor further represents that it is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares. The Investor further
represents that it has read and understands the contents of this Agreement and
that the Investor understands and agrees to the form of transaction relating to
the sale of Shares contemplated by this Agreement.

 

(b)         From and after obtaining knowledge of the sale of the Shares
contemplated hereby, such Investor has not taken, and prior to the public
announcement of the transaction such Investor shall not take, any action that
has caused or will cause such Investor to have, directly or indirectly, sold or
agreed to sell any Common Stock, effected any short sale, whether or not against
the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derives any significant
part of its value from the Common Stock, whether or not, directly or indirectly,
in order to hedge its position in the Shares.

 

(c)          The Investor shall not issue any press release or make any other
public announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and the Investor or (ii) the Investor is
advised by its counsel that such press release or public announcement is
required by law.

 

(d)         The Investor has the requisite power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Investor. This Agreement has been duly executed by the Investor and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

(e)          The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase or
sale of the Shares constitutes legal, tax or

 

3

--------------------------------------------------------------------------------


 

investment advice. The Investor has consulted such legal, tax or investment
advisors as it, in its sole discretion, deems necessary or appropriate in
connection with its purchase of the Shares.

 

(f)            The Investor represents that (a) it has had no position, office
or other material relationship within the past three years with the Company or
persons known to it to be affiliates of the Company, (b) neither it, nor any
group of which it is a member or to which it is related, beneficially owns
(including the right to acquire or vote) any securities of the Company, and
(c) it is not a, and it has no direct or indirect affiliation or association
with any, National Association of Securities Dealers, Inc. member as of the date
hereof.

 

10.         Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein shall survive the execution of this Agreement,
the delivery to such Investor of the Shares being purchased and the payment
therefor.

 

11            This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law.

 

12.         This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. One or more counterparts of this Agreement may be delivered via
facsimile, with the intention that they shall have the same effect as an
original counterpart hereof.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

Signature Page to Purchase Agreement

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Name of Investor:

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Tax ID No.:

 

 

 

 

Contact Name:

 

 

 

 

Telephone:

 

 

 

 

 

Name in which book-entry should be made (if different):

 

 

 

 

 

 

 

Total Investment Amount:

 

 

 

AGREED AND ACCEPTED:

 

 

 

SONUS PHARMACEUTICALS, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

Sonus Pharmaceuticals, Inc. hereby directs that the purchase price for the
Shares of common stock being sold to the Investor pursuant to this Agreement be
wired to the following account:

 

Wells Fargo Bank, N.A.

 

--------------------------------------------------------------------------------